Citation Nr: 1242896	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  05-08 250	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio




THE ISSUE

Entitlement to a total disability evaluation for compensation based on individual unemployability.




ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty from December 1968 to December 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO) and several Board remands.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In March 2012, the Board remanded the Veteran's claim for entitlement to a total disability evaluation for compensation based on individual unemployability (TDIU) to the RO with instructions to provide the Veteran with an adequate VA examination addressing his employability.  The Board found the March 2011 VA examinations to be inadequate because they did not address whether the Veteran's "service-connected disorders, acting in concert, prevent the Veteran from obtaining or retaining employment . . . ."  Additionally, the VA examinations were found to be inadequate because the opinions rendered were limited to a conclusion that the Veteran was employable with no explanation or rationale provided.  Accordingly, the Board remanded the Veteran's claim for a new VA examination.

In April 2012, the Veteran underwent a VA general medical examination and a separate VA psychiatric examination.  However, review of the examination reports reflects that those examination reports do not comply with the Board's remand directives.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Specifically, the Board directed that the Veteran undergo one VA examination which considers the effects of all of his service-connected disabilities, acting alone and in concert, on his employability.  In this case, the Veteran was provided with a general medical examination which considered the effects of his diabetes mellitus, type II, with erectile dysfunction and peripheral neuropathy of the hands; recurrent prostatitis; residuals of a shrapnel wound; peripheral neuropathy of the lower extremities; and duodenal ulcer.  The general medical examiner did not consider the effects of the Veteran's service-connected posttraumatic stress disorder (PTSD).  In that regard, the Veteran underwent a separate psychiatric examination which addressed the effects of his PTSD on his ability to work.  Nevertheless, because the VA examinations considered the effects of his diabetes mellitus with erectile dysfunction and peripheral neuropathy of the hands; recurrent prostatitis; residuals of a shrapnel wound; peripheral neuropathy of the lower extremities; and duodenal ulcer separately from his PTSD, the opinions do not comply with the Board's instructions to obtain a VA examination which considers whether all of the Veteran's service-connected disabilities "acting in isolation or acting together preclude him from securing and following substantially gainful employment consistent with his education and occupational experience."  (Emphasis in original).  

Moreover, although the April 2012 VA general medical examination concluded that the Veteran is not totally disabled from performing sedentary and most physical employment secondary to his service-connected diabetes mellitus, type II, with erectile dysfunction; peripheral neuropathy; recurrent prostatitis; residuals of a shrapnel wound; and duodenal ulcer, and that employment was possible with the appropriate restrictions, the VA examiner failed to provide any explanation or rationale for that conclusion, as directed by the Board's remand.  Further, the examiner did not explain or discuss what employment restrictions were needed and did not discuss the Veteran's employability in light of his educational and occupational background.  Thus, the opinion provided by the April 2012 VA general medical examiner is inadequate, and a new VA examination is warranted which adequately addresses the issue of whether the Veteran's current service-connected disabilities prevent him from obtaining or retaining substantially gainful employment.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination). 

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded a new VA examination to determine the effects of all of his service-connected disabilities, individually and/or collectively, on his ability to obtain and maintain substantially gainful employment.  The Veteran's entire claims file, including a copy of this Remand and all records on Virtual VA, must be made available to the VA examiner.  The examiner must specify in the report that the claims file, this Remand, and the Virtual VA records have been reviewed, and must specify the dates encompassed by the Virtual VA records.  All tests and studies deemed necessary must be performed.  The VA examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Following an examination of the Veteran and a review of the evidence of record, and with consideration and discussion of the Veteran's lay statements concerning his employment history and the symptoms of his service-connected disabilities, as well as all of the medical evidence of record, the examiner must provide an opinion as to whether the Veteran's service-connected PTSD; diabetes mellitus, type II, with erectile dysfunction and peripheral neuropathy of the hands; recurrent congestive prostatitis; residuals of a shrapnel wound, back of left thigh with retained foreign body; peripheral neuropathy of the right lower extremity; peripheral neuropathy of the left lower extremity; and duodenal ulcer, whether acting in isolation or acting together, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

3.  The RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


